Per Curiam,
This so called appeal is in fact merely a certiorari, and must *401be so treated. It brings up for review nothing but the record proper, which does not include the evidence on which the court acted in dissolving the attachment. Under the act of 1869, that action of the court below-was a matter within its discretion, and we have nothing before us to show that the discretion was abused: Wetherald v. Shupe, 109 Pa. 389; Black v. Oblander, 15 Atl. Rep. 708; Hoppes v. Houtz, 133 Pa. 34.
Decree affirmed and appeal dismissed with costs to be paid by appellants.